Citation Nr: 1217865	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-44 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with headaches.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, that denied the benefits sought on appeal.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The Veteran is currently diagnosed with a psychiatric disability, variously diagnosed as PTSD and major depressive disorder.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  

In this case, the RO, in a November 2008 rating decision, denied the Veteran's service connection claim for major depression.  Because the Veteran did not appeal this decision, it became final.  Thus, the RO/AMC has already adjudicated a service connection claim for major depression.  As such, the Board has limited the Veteran's psychiatric claim to entitlement to service connection for PTSD.  And, as will be noted below, the Veteran's major depression is most currently found to be secondary to his PTSD.  See April 2009 VA examination report. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, hypertension with headaches, and erectile dysfunction.  A review of the record reflects that additional development is necessary prior to analyzing these claims on the merits.  

Initially, the Board observes that, according to a March 2007 VA social work ongoing progress note, the Veteran had applied for "SSD."  The outcome of the Veteran's disability application with the Social Security Administration (SSA) is unknown.  In any event, to date, VA has not obtained any SSA determinations or the medical records on which any determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board must remand this appeal to obtain any available SSA records. 
 
PTSD Claim

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).   Prior to July 13, 2010, a claimed non-combat stressor must have been verified - the appellant's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f)  was amended to add a new paragraph, §3.304(f)(3), which reads as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In April 2009, the Veteran underwent a VA psychiatric examination and was diagnosed with PTSD with secondary major depression.  The examiner stated that the evidence did not clearly establish a verified military stressor and opined that the Veteran's PTSD and depression are less likely than not caused by or associated with military service.  The examiner further opined that the Veteran's current psychiatric disability is more likely than not related to witnessing a 2006 pedestrian death while driving a Bi-State bus.  The examiner noted that the Veteran's self-report of symptoms and his behavioral presentation during the examination appeared to emphasize severity inconsistent with the totality of the evidence.  Additionally the examiner noted that the Veteran's self-report contained inconsistencies regarding aspects of his Korean service and therefore could not be reconciled by the examiner.

Notwithstanding the April 2009 opinion, the Veteran testified, in May 2011, that he had exhibited psychiatric symptoms prior to the 2006 accident.  In light of such contention, the Board finds that a supplemental medical opinion is necessary - one that addresses the likely onset of the Veteran's psychiatric symptomatology and disability, and whether he exhibited PTSD related symptoms prior to his 2006 bus accident.  

The Veteran has presented a number of PTSD stressors.  One of his stressors involves the Veteran learning while stationed in Korea around December 1976 that a fellow service member with whom he had been drinking had died after consuming a large amount of alcohol; another reported stressor involved the Veteran learning that a fellow service member had accidentally killed himself while cleaning a small gun that was given to him to clean by the Veteran in 1977.  In March 2009, the Defense Personnel Records Information Retrieval System (DPRIS) conducted a search of casualties reported in the Republic of Korea for the period December 1976 to January 1977 and in that search found three military personnel reported as deceased from non-hostile causes.  Only one fit the Veteran's description as having died from small arms fire; however, while a review of the available service records indicate that while in January 1977, a fellow service member (an infantryman) was reported as deceased from small arms fire, the related records indicate that he was shot by another soldier following a dispute between that soldier and the company first sergeant.  That death was reported as an accidental homicide.  There is no indication of a death during that period by suicide.  Further the Veteran has reported witnessing the remains of a fellow service member that had been run over by a tank while the Veteran was attached to a different unit and stationed in California around April or May 1980; the Veteran's service personnel records however, show no temporary or permanent duty in California.  Thus, none of the stressors reported herein have been verified.

However, a stressor that was reported to the April 2009 VA examiner involves the Veteran being stationed on the base perimeter in Korea in 1977 or 1978.  During this time, the Veteran reportedly developed frostbite of his feet.  He indicated that his lieutenant was mad at him and made him stay on duty in subzero temperatures for almost 6 hours.  A review of the Veteran's service treatment records shows that, in January 1978, the Veteran sought medical treatment for what he thought was frostbite of the hands and feet.  On examination, there were no signs of frostbite.  Nonetheless, this service treatment record tends to substantiate the Veteran's report of at least having complained of frostbite during service.  

Service treatment records also reflect that in May 1977 the Veteran reported the reoccurrence of a nervous condition, that he felt unstable and could not sleep.  Subsequent evaluation resulted in a notation that the Veteran was having an acute anxiety attack.  On an August 1978 report of medical history the Veteran reported a history of nervous trouble.

Thus, the examiner is asked to provide an opinion as to whether the Veteran's current PTSD is related to the Veteran's reported frostbite stressor or otherwise to service.  


Hypertension

In December 2008, the Veteran underwent a VA examination and was diagnosed with essential hypertension.  Because the claims file was not available for review, the examiner was not able to provide an etiology opinion without resorting to speculation.  However, in January 2009, the VA examiner provided an addendum medical opinion.  In this regard, the examiner opined that the Veteran's essential hypertension is less likely a result of the isolated elevated blood pressure readings documented in the service treatment records.  In the examiner's discussion of the Veteran's service treatment records, she noted elevated blood pressure readings in May 1985, March 1987, and May 1987.  

However, the Board notes that there are other relevant service treatment records that not only reveal elevated blood pressure readings but diagnoses of either borderline or mild hypertension.  For example, according to a February 1978 service treatment record, the examiner indicated that the Veteran "seems to be hypertensive."  An elevated blood pressure reading is seen on a June 1984 treatment record.  During a December 1984 orthopedic consultation blood pressure readings of 150/80 (right) and 152/84 (left) were noted.  During a May 1985 consultation (orthopedic and rheumatology), the Veteran was assessed with borderline hypertension.  Blood pressure reading of 140/100 was rendered in January 1986.  Hypertension was noted on another January 1986 service treatment record.  Mild hypertension was diagnosed during an orthopedic consultation in May 1987, and episodic hypertension during a May 1987 rheumatology evaluation.  According to the rheumatology note, the Veteran's blood pressure had improved on that day, but was still borderline high.  Because it is unclear whether the VA examiner had the benefit of reviewing all of the pertinent service treatment records, the Board finds the January 2009 opinion to be inadequate for rating purposes.  Accordingly, after a complete review of the record, an addendum medical opinion is requested.

In addition, the Board observes that, during the hearing, the Veteran, through his representative, appeared to relate the Veteran's hypertension to his PTSD.  In light of the Veteran's most recent assertions, the Board finds that an opinion is also necessary which addresses whether the Veteran's hypertension is related to his PTSD with secondary major depression.  The Board also notes that the outcome of the PTSD claim could have a bearing on the outcome of the Veteran's hypertension claim.  

Erectile Dysfunction

The Veteran initially asserted that his erectile dysfunction is due to his hypertension.  The RO, in its April 2009 rating decision, denied service connection for erectile dysfunction, noting that he is not service-connected for hypertension and that there is no evidence of a nexus between the two.  However, during the hearing, the Veteran's representative suggested that the Veteran's erectile dysfunction is secondary to his PTSD, and the Board notes that such a relationship has not been addressed by a VA examiner.  A review of the record shows that the Veteran has yet to undergo a VA examination to determine the etiology of his erectile dysfunction.  Moreover, the Board notes that the outcome of the service connection claims for PTSD and hypertension, both on appeal here, could have a bearing on the outcome of the Veteran's erectile dysfunction claim.   


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file copies of any records regarding the Veteran's application for disability benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  Afford the Veteran an opportunity to provide information or evidence regarding his claims; particularly, any evidence regarding his alleged psychiatric symptomatology that existed prior to his 2006 bus accident.  Inform the Veteran that he may submit alternative evidence in the form of "buddy" (fellow service member) statements in support of his PTSD service connection claim. 

3.  Refer the case to the examiner who conducted the April 2009 VA psychiatric examination for an additional medical opinion.  The claims file should be made available to and reviewed by the examiner.  If the requested examiner is unable to respond to the inquiry below, without examination of the Veteran, he should be scheduled for such examination, and all necessary tests should be performed with all findings reported in detail. 

The examiner is asked to:

a).  note the approximate date of onset of the Veteran's PTSD and secondary major depression;

b).  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to:  1) the stressor of having been exposed to subzero temperatures for an extended period of time and felt that he had developed frostbite.  See January 1978 service treatment record.

c).  reconcile any opinion with the Veteran's contention that he had PTSD or any related psychiatric symptoms prior to his 2006 bus accident (see, e.g., May 1977 service treatment record resulting in a notation of acute anxiety attack, and his August 1978 report of a history of nervous trouble).

A complete rationale should be provided for any opinions.  

4.  Refer the case to the examiner who conducted the December 2008 VA hypertension examination and provided a January 2009 addendum for an additional medical opinion.  The claims file should be made available to and reviewed by the examiner.  If the requested examiner is unable to respond to the inquiry below, without examination of the Veteran, he should be scheduled for such examination, and all necessary tests should be performed with all findings reported in detail. 

The examiner is asked to:

a).  clarify whether it is at least as likely as not that the Veteran's hypertension was incurred in service.  Reconcile any opinion with service treatment records showing elevated blood pressure readings, and diagnoses of borderline hypertension and mild hypertension.  See treatment records dated in February 1978, June 1984, May 1985, January 1986, and May 1987.  

b).  opine whether it is at least as likely as not that the Veteran's hypertension was diagnosed within the first post-service year; 

c).  opine whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or alternatively, aggravated by, a service-connected disability;   

d).  comment as to any relationship (proximately due to or alternatively, permanently aggravated by) between the Veteran's hypertension and his PTSD with secondary major depression; and

e).  clarify whether the Veteran's headaches are proximately due to, or alternatively, aggravated by, his hypertension.

All findings and conclusions should be accompanied by complete rationale.  

5.  Schedule the Veteran for an appropriate examination to determine the etiology of any currently diagnosed erectile dysfunction.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report. 


The examiner is asked to:

a).  identify whether erectile dysfunction is currently diagnosed; 

b).  opine whether it is at least as likely as not that any current erectile dysfunction was incurred in service, or otherwise related to it.    

c).  comment as to any relationship (proximately due to or alternatively, permanently aggravated by) between the Veteran's erectile dysfunction and his psychiatric disability (and prescribed medication for psychiatric disability).
 
All findings and opinions should be accompanied by complete rationale.  

6.  Upon completion of the above-requested development, readjudicate the service connection claims for PTSD, hypertension, and erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


